I concur in the judgment solely because it is a necessary conclusion from the point decided in Ellis v. Tulare County, 44 Pac. Rep. 575. That case was decided in Department, but a petition for a rehearing in Bank was denied, and the decision, therefore, became the decision of the whole court. I thought at the time, and still think, the statutory provisions relating to the compensation of supervisors when acting as road commissioners were misconstrued in that case, but when acting as a member of a Department of the court I am bound by the decision of the court in Bank.
Temple, J., concurred. *Page 628